DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 7-9, 11, 14, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication to Hoshino 2006/0233497US.
In terms of Claim 2, Hoshino teaches a method of forming a photonic subassembly (Figure 1), comprising: (a) providing a photonic device subassembly (Figure 1) comprising: a submount (Figure 1: 1) having electrical contacts at a bottom surface thereof ([0030]); and at least a photonic device (Figure 1: 14) mounted on a top surface of the submount (Figure 1: 14 and 1); (b) providing a hermetic optical bench subassembly (Figure 1 and [0040]) for routing optical signal comprising: an optical bench (2) comprising a base (2 including area of 2a and 2b), wherein at least a structured surface  (Figure 1: 22) and at least one alignment structure (Figure 1: 21) are defined on a surface of the base (Figure 1: 21 in 2), wherein the structured surface (22) has a surface profile that reshapes and bends an incident light (22 is concave and concave reflector are capable of reshaping light); and at least one optical fiber (Figure 1: 31) positioned with the alignment structure (31 in 21) in optical alignment with the structured surface (Figure 1: 31, 21 and 22), wherein the optical fiber is hermetically sealed to the base (via 48 – [0040] and 46 to 2); (c) assembling a photonic subassembly, comprising: aligning the photonic device in the photonic device subassembly as provided in (a) in optical alignment to the structured surface in the hermetic optical bench subassembly as provided in (b); fixedly attaching the submount in the photonic device subassembly to the base in the hermetic optical bench subassembly upon optical alignment of the photonic device in 2Docket No.: 1125/255D Serial No.: 16/999,021the photonic device subassembly to the structured surface in the hermetic optical bench subassembly (Figure 1: 48 and 46).
As for claim 7, Hoshino teaches the device of Claim 2, wherein an array of structured surfaces and a plurality of alignment structures are defined on the base (Figure 1: 21), and wherein an array of optical fiber (Figure 1: 31) are positioned with the alignment structures to optically align the optical fibers with corresponding one of the structured surfaces (Figure 1: 21, 31 and 22).
As for claim 8, Hoshino teaches the device of Claim 7, wherein the hermetic optical bench (2) subassembly further comprising a cover (46) hermetically attached to the base to hermetically seal a space around a section of the array of the optical fibers ([0040]), wherein the cover does not extend to cover the structured surface, thereby to result in a hermetic feedthrough (Figure 1: 46 does not extend to the reflective structure 22).
As for claim 9, Hoshino teaches the device of Claim 2, wherein the photonic subassembly is assembled in (c) by actively aligning the photonic device in the photonic device subassembly as provided in (a) [see Paragraph 0006] in optical alignment to the structure surface in the hermetic optical bench assembly as provided in (b) [see Paragraph 0009], and fixed attaching the submount in the photonic device subassembly to the base in the hermetic optical bench subassembly upon actively aligning the photonic device in the photonic device subassembly to the structured surface in the hermetic optical bench subassembly. 
with the submount in the photonic device subassembly attached to the base in the hermetic optical bench subassembly (Figure 1), with the top surface of the submount facing the structured surface in the optical bench, and with the photonic device in optical alignment with the structured surface (Figure 1: 14, 21 and 22).
As for claim 11, Hoshino teaches the device of Claim 2, further comprising: (d) providing a hermetic package comprising ([0040]): a housing having (44a-b) an opening sized to receive the hermetic optical bench subassembly in the photonic subassembly (within internal cavity of 44a-b); and a circuit board (1) within the housing, wherein the circuit board comprises electrical circuits and electronic components populated on the circuit board ([0030]); and (e) hermetically assembling the photonic subassembly to the hermetic package ([0040]) as provided in (d), comprising: 4Docket No.: 1125/255D Serial No.: 16/999,021positioning a section of the hermetic optical bench subassembly in the photonic subassembly at the opening in the housing of the hermetic package (Figure 1 and [0030]); electrically attaching the electrical contacts at the bottom surface of the submount in the photonic device subassembly to the electrical circuits on the circuit board; and hermetically attaching the section of hermetic optical bench subassembly at the opening to the housing (Figure 1 and [0030]).
In terms of Claim 14, Hoshino teaches A photonic subassembly, comprising: a photonic device subassembly (Figure 1), which comprises: a submount (Figure 1) having electrical contacts at a bottom surface thereof ([0030]), and at least a photonic device (Figure 1: 14) mounted on a top surface of the submount (Figure 1: 1 and 14), a hermetic optical bench subassembly ([0040]), which comprises: an optical bench (2) comprising a base (2), on which at least a structured surface (22) and at least one alignment structure (21) are defined on the base, wherein the structured surface (22) has a surface profile that reshapes and bends an incident light (functionality of concave reflector); 5Docket No.: 1125/255D Serial No.: 16/999,021at least one optical fiber positioned (31) with the alignment structure (31 in 21) in optical alignment with the structured surface (Figure 1: 21 22), wherein the optical fiber (31) and the base are hermetically sealed ([0030]), wherein the photonic device in the photonic device subassembly is in optical alignment to the structured surface in the hermetic optical bench subassembly (Figure 1: 21 and 31), and wherein the submount (1) in the photonic device subassembly comprises electrical contacts for mounting to an external circuit ([0030]), and wherein the submount in the photonic device subassembly is fixedly pre-attached to the base in the hermetic optical bench subassembly upon optical alignment of the photonic device in the photonic device subassembly to the structured surface in the hermetic optical bench subassembly prior to mounting the submount to the external circuit (Figure 1; [0030] and [0040]).
As for claim 18, Hoshino teaches the device of Claim 14, wherein an array of structured surfaces (22) and a plurality of alignment structures (21) are defined on the base (2), and wherein an array of optical fibers are positioned with the alignment structures to optically align the optical fibers with corresponding one of the structured surfaces (Figure 1: 22, 21, 2).
As for claim 19, Hoshino teaches the device of Claim 2, wherein the hermetic optical bench subassembly (Figure 1) further comprising a cover (46 or 44a) hermetically attached to the base to hermetically seal a space around a section of the array of the optical fibers, wherein the cover does not extend to cover the structured surface, thereby to result in a hermetic feedthrough (both 46 or 44a do not cover the area of the reflector 22).
As for claim 20, Hoshino teaches the device of Claim 14, wherein the submount (1) in the photonic device subassembly is attached to the base in the hermetic optical bench subassembly (Figure 1: 1 and 2), upon actively aligning the photonic device in the photonic device subassembly the structured surface in the hermetic optical bench subassembly ([0006-0009]) with the top surface of the submount facing the structured surface in the optical bench, and with the photonic device in active optical alignment with the structured surface (Figure 1; and [0006-0009]).
In terms of claim 21, Hoshino teaches A hermetic optoelectronic package (Figure 1 and [0040]) comprising the photonic subassembly as in claim 14, further comprising: a hermetic package ([0040]), which comprises: a housing (44a-b) having an opening sized to receive the hermetic optical bench subassembly in the photonic subassembly; 7Docket No.: 1125/255D Serial No.: 16/999,021a circuit board (on 1) within the housing, wherein the circuit board comprises electrical circuits and electronic components populated on the circuit board ([0030]), wherein the electrical contacts at the bottom surface of the submount in the photonic device subassembly is electrically attached to the electrical circuits on the circuit board ([0030]), and wherein the photonic subassembly, with the photonic device in the photonic device subassembly in optical alignment to the structured surface in the hermetic optical bench subassembly, is hermetically attached to the hermetic package with a section of the hermetic optical bench subassembly in the photonic subassembly at the opening in the housing of the hermetic package (Figure 1: 1, 2, 22, 21 and 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hoshino 2006/0233497US.
In regards to claims 10, 12-13, Hoshino teaches the device of claim 2 and claim 11. Hoshino does not teach wherein further comprises testing the photonic device subassembly prior to assembling the photonic subassembly in (c); further comprises functionally testing the photonic subassembly as assembled in (c) prior to assembling to the hermetic package in (e); wherein the photonic subassembly as assembled in (c) is functionally tested at a subassembly level, including burn-in tests prior to hermetically attaching the section of the hermetic optical bench subassembly at the opening to the housing.
The examiner takes official notice to the act of “wherein further comprises testing the photonic device subassembly prior to assembling the photonic subassembly in (c); further comprises functionally testing the photonic subassembly as assembled in (c) prior to assembling to the hermetic package in (e); wherein the photonic subassembly as assembled in (c) is functionally tested at a subassembly level, including burn-in tests prior to hermetically attaching the section of the hermetic optical bench subassembly at the opening to the housing” is well known step wherein steps and components are fully tested before the full assembly process takes. This practice is common and is used to ensure quality control in the finished manufactured product. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the steps of Hoshino to include the testing steps listed above to occur before the final assembly is being done in order to ensure quality control of the finished product in term of its operationality. 
Claim 3-6, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hoshino 2006/0233497US in view of the US Patent to Heinrich 6,402,394US and further in view of US Patent Application Publication to Breidenassel (2013/0265770US).
In regards to claim 3-6 and 15-17, Hoshino teaches the device of claims 2 and 14, wherein the structured surface conforms to an aspheric reflective surface profile (See element 85); wherein the optical signal is transmitted along the defined optical path between the photonic device in the photonic device subassembly and the optical fiber in the hermetic optical bench subassembly via the structured surface without relying on a refractive optical element between the optical fiber and the structured surface (See Figure 1: there are not refractive structure between the structure surface and optical device); wherein the aspheric reflective surface (85) is structured to reshape light to couple input/output of the optical fiber and the photonic device without relying on a refractive optical element between the input/output of the optical fiber and photonic device (See Figure 1: concave mirror 22); wherein said at least one optoelectronic device (12) is either: (b) a photodiode (12; [0037]), and wherein the reflector receives a beam of light directed onto the reflector at an angle of incidence and reflects the light beam by a non-zero angle relative to the angle of incidence onto the photodiode.
Hoshino is silent to wherein the device using a stamping process. 
Heinrich does teach a stamping process used to make an optical bench have a curve shaped reflective surfaces (Column 4 lines 5-20).
It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the process of making the device to use a stamping process because stamping process are able to mass produce the device at fast rate relative to other manufacturing processes.
Hoshino and Heinrich do not teach wherein the optical device is able to handle collimated light beams. 
Breidenassel teaches a collimation unit 54 use to collimate light within the system to separate light into individual channels for coupling purposes. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the device of Heinrich with a collimation unit in order separate the beams and prevent multiple beams or wavelength from being mixed or cross-talk to each other. This allows the device to be properly scaled for larger scale application which requires multiple beams or wavelength transmitting at the same time.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. In this instant the applicant argued the prior art of does not teach a submount having electrical contact at a bottom surface with regards to claim 2 (Remarks Page 9).
The examiner respectfully disagrees because Hoshino teaches submount (1) is die-bonded to a circuit substrate 41 in order created electrical connections (this imply that an electrical contact must be in-between to allow electrical connections to be present).
The applicant further argues the optical bench is not hermetic wherein the optical fiber is hermetic seal to base with regards to claim 2 (Page 9 of Remarks).
The examiner respectfully disagrees the base (2a and 2b) and the optical fibers (3) are both enclosed or encase in a hermetic housing 45 ([0040]), therefore the optical bench (2), the base (2a) and the optical fibers are all hermetically seal since every component are sealed within 45.
Lastly, the applicant argues the prior art does not teach actively alignment of the photonic subassembly and the fixing the submount (Remarks Page 14). This newly limitation is positively claimed in Claim 9 and 20. However claim 2 does not contain the actively alignment limitation.
In regards to claim 9 and 20, the prior art does teach an active alignment step of the photonic subassembly prior to fixing the submount ([0006-0009]). 
For the reason(s) detailed above this action is therefore made FINAL.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874